                              Case 2:17-cv-02651-GMN-EJY Document 35 Filed 11/07/18 Page 1 of 3



                          1    Samuel Castor, Esq.
                               Nevada Bar No. 11532
                          2    SWITCH, LTD.
                               7135 S. Decatur Blvd.
                          3    Las Vegas, Nevada 89118

                          4    F. Christopher Austin, Esq.
                               Nevada Bar No. 6559
                          5    caustin@weidemiller.com
                               WEIDE & MILLER, LTD.
                          6    10655 Park Run Drive, Suite 100
                               Las Vegas, NV 89144
                          7    Tel: (702) 382-4804
                               Fax: (702) 382-4805
                          8
                               Attorneys for Switch, Ltd.
                          9
                         10                                   UNITED STATES DISTRICT COURT

                         11                                          DISTRICT OF NEVADA

                         12
                                SWITCH, LTD. a Nevada limited liability           Case No.: 2:17-cv-02651-GMN-VCF
                         13     company,

                         14                      Plaintiff,
                                                                                  INTERIM STATUS REPORT
                         15     vs.                                               PURSUANT TO LOCAL RULE II 26-3

                         16     STEPHEN FAIRFAX; MTECHNOLOGY;
                                and DOES 1 through 10; ROE ENTITIES
                         17     11 through 20, inclusive,

                         18            Defendants.
                         19
                                      Plaintiff Switch, LTD (“Plaintiff” or “Switch”) and Defendants Stephen Fairfax and
                         20
                               MTechnology (“Defendants”), by and through their respective counsel of record, submit the
                         21
                               following interim status report pursuant to Local Rule II 26-3:
                         22
                                      1. Estimated Time Required for Trial: The Parties estimate seven (7) days.
                         23
                                      2. Alternative Trial Dates:        The Parties have not identified possible trial dates.
                         24
                                            Contemporaneous with the filing of this Report, the Parties filed a Stipulation to extend
                         25
                                            discovery 90-days to permit the Parties to continue with productive settlement
                         26
                                            discussions and related informal discovery efforts. As such, it is presently premature
                         27
                                            to assess trial dates.
                         28
 W EIDE & MILLER, LTD.
 10655 PARK RUN DRIVE          FCA-W-0822                                        1
        SUITE 100
LAS VEGAS, NEVADA 89144
     (702) 382-4804
                              Case 2:17-cv-02651-GMN-EJY Document 35 Filed 11/07/18 Page 2 of 3



                          1           3. Affect of Substantive Motions: The Parties believe that the length of the trial may be

                          2                 shortened by substantive motions should present settlement efforts not succeed.

                          3           4. Other: The Parties have considered consent to trial by a magistrate judge and use of

                          4                 the short trial program, as well as alternative dispute-resolution process, but agree that

                          5                 they would prefer to continue fruitful efforts to informally engage in settlement and

                          6                 related discovery efforts under the administration of the District Judge with the matter

                          7                 to proceed before the District Judge for purposes of any trial that may be required in

                          8                 this case.

                          9    Dated: November 7, 2018
                         10     WEIDE & MILLER, LTD.                                  RANDDAZZA LEGAL GROUP, PLLC
                         11
                                /s/ F. Christopher Austin                             /s/ Ronald D. Green
                         12     F. Christopher Austin                                 Marc J. Randazza, Esq.
                                caustin@weidemiller.com                               Ronald D. Green, Esq.
                         13     10655 Park Run Drive, Suite 100                       Alex J. Shepard, Esq.
                                Las Vegas, NV 89144                                   Randazza Legal Group, PLLC
                         14     Telephone: (702) 382-4804                             2764 Lake Sahara Drive, Suite 109
                                Facsimile: (702) 382-4805                             702-420-2001
                         15                                                           efc@randazza.com
                                Attorneys for Plaintiff
                         16     Switch, Ltd.                                          Attorneys for Defendants STEPHEN
                                                                                      FAIRFAX and MTECHNOLOGY
                         17

                         18
                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
 W EIDE & MILLER, LTD.
 10655 PARK RUN DRIVE          FCA-W-0822                                         2
        SUITE 100
LAS VEGAS, NEVADA 89144
     (702) 382-4804
                              Case 2:17-cv-02651-GMN-EJY Document 35 Filed 11/07/18 Page 3 of 3



                          1                                  CERTIFICATE OF SERVICE

                          2    I hereby certify that I am an employee of WEIDE & MILLER, LTD. and that on November 7,

                          3    2018, I served a full, true and correct copy of the foregoing NTERIM STATUS REPORT

                          4    PURSUANT TO LOCAL RULE II 26-3 via electronic mail upon the following:

                          5                  Marc J. Randazza, Esq.
                                             Ronald D. Green, Esq.
                          6                  Alex J. Shepard, Esq.
                                             Randazza Legal Group, PLLC
                          7
                                             2764 Lake Sahara Drive, Suite 109
                          8                  702-420-2001
                                             efc@randazza.com
                          9
                                             Attorneys for Defendants STEPHEN
                         10                  FAIRFAX and MTECHNOLOGY

                         11
                                                                         /s/ Brianna Show
                         12                                              An employee of WEIDE & MILLER, LTD.
                         13

                         14

                         15

                         16

                         17

                         18
                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
 W EIDE & MILLER, LTD.
 10655 PARK RUN DRIVE          FCA-W-0822                                   3
        SUITE 100
LAS VEGAS, NEVADA 89144
     (702) 382-4804
